Citation Nr: 9929263	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1968 with a tour of duty in Vietnam from April 1967 
to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland California.  The RO granted entitlement to service 
connection for PTSD with assignment of a 10 percent 
evaluation effective October 4, 1996.

In August 1997 the RO granted entitlement to an increased 
evaluation of 30 percent for PTSD effective October 4, 1996.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The probative evidence shows that the veteran's PTSD is 
manifested by a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and by reduced initiative, flexibility, 
efficiency and reliability levels that produce definite 
industrial impairment.

3.  The probative evidence shows that the veteran has 
moderate difficulty in social, occupational or school 
functioning due to his service-connected PTSD and generally 
functions satisfactorily with routine behavior, self-care and 
conversation.

4.  The probative evidence does not show that the veteran's 
ability to establish or maintain effective or favorable 
relationship with people is considerably impaired and that 
due to his PTSD his reliability, flexibility and efficiency 
levels are so reduced as to result in considerable industrial 
impairment.

5.  The probative evidence does not show that the veteran has 
reduced reliability and productivity in occupational and 
social functioning due to such symptoms as flattened affect, 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-term and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 
9411 (1998) (effective November 7, 1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for entitlement to service 
connection for PTSD in 1996.  In November 1996 he had a VA 
compensation examination.  He was diagnosed with PTSD and, 
inter alia, he had a Global Assessment of Functioning (GAF) 
of 65 indicating some difficulty in social and occupational 
functioning on the basis of his PTSD symptoms.  

In December 1996 the RO granted service connection for PTSD 
and assigned a disability rating of 10 percent.  The veteran 
appealed the RO's determination to the Board in February 
1997.  In his appeal the veteran claimed entitlement to a 
higher evaluation for his service-connected PTSD.  He 
contended that he lacks the ability to maintain effective 
relationships, favorable, gainful employment and that he has 
no social activity.  

He asserted that he has complained of chronic hypervigilance, 
sleeplessness, and chronic, daily intrusive thoughts.  He 
said that he avoids anything that reminds him of war.  He 
also stated that he was in the process of entering therapy 
for his PTSD.  In March 1997 an addendum to the veteran's 
November 1996 VA compensation examination was provided upon 
request by the RO due to regulatory changes requiring the use 
of DSM-IV rather than DSM-III-R.  The addendum was prepared 
with no necessity for a reexamination of the veteran and 
findings revealed that DSM-IV criteria had been used in the 
veteran's November 1996 evaluation and there was no change in 
the diagnoses.

The veteran submitted a statement to the RO in March 1997.  
The veteran noted that he had seen a therapist on two 
occasions and after each session he became angry and upset, 
and had severe chest pains due to reliving the Vietnam 
experience.  He stated that he did not plan to attend any 
further therapy sessions.  He also stated that he was back to 
having nightmares two to three times a week.

In April 1997 the RO received therapy notes from the December 
20, 1996 and February 18, 1997 therapy sessions attended by 
the veteran.  During the 1996 session it was reported that 
the veteran does not like crowds and that he sits in the back 
in theaters.  During the 1997 session it was noted that the 
veteran is very close to his brother.  It was also noted that 
the veteran has a history of anxiety attacks and chest pains.  
It was reported that the veteran has seasonal employment with 
the 
United States Park Service where he performs carpentry and 
maintenance tasks.  These records, however, do not provide an 
assessment of the veteran's PTSD.

In an August 1997 rating decision the RO increased the 
veteran's disability evaluation for his service-connected 
PTSD to 30 percent, effective October 4, 1996.  The 
supplemental statement of the case indicated that the higher 
evaluation was based on the evidence of record including the 
veteran's contentions noted in his substantive appeal dated 
in February 1997, the veteran's March 1997 statement and 
treatment records from his two therapy sessions.

In December 1998 the veteran underwent a VA compensation 
examination for PTSD.  The examiner diagnosed PTSD, dysthymia 
with symptoms of feelings of hopelessness, some low self-
esteem and confidence, suicidal ideation, and some 
difficulties concentrating.  The veteran's GAF was reported 
to be 58 with moderate symptoms of dysthymia plus suicidal 
ideation, PTSD symptoms and moderate difficulty in social 
functioning.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  


Under the new regulation, the evaluation criteria for mental 
disorders substantially changed, in that the new criteria 
focused on the individual symptoms as manifested throughout 
the record rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  

However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 12 
Vet. App. 55 (1998).  Therefore, impairment resulting from 
PTSD prior to November 7, 1996, must be evaluated under the 
previous criteria, and impairment arising from PTSD after 
November 7, 1996 must be evaluated under the criteria, 
previous or amended, which are determined to be more 
beneficial to the veteran.  

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  

Under the previous criteria, a 30 percent evaluation is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  A 50 
percent evaluation is warranted if an ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  The Board is bound by 
that interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

A 70 percent evaluation is warranted if an ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 evaluation is warranted if the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, and there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
maintain or retain employment.  Id.  In applying this 
standard, the VA interprets "definite" to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (Nov. 9, 1993).  

Under the amended criteria, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  



A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  




The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (1998).  In Gilbert v. Derwinski,  1 
Vet. App. 49, 54 (1990) the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1998).


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim is found to be well-grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran has been provided VA examinations in connection 
with his claim for service-connected PTSD and other evidence 
has been obtained which is probative of his service-connected 
PTSD.  The veteran's PTSD is rated in accordance with the 
provisions of 38 C.F.R. § 4.132 (1996), Diagnostic Code 9411 
which assesses the severity of the mental disorder in 
incremental ratings from 0 to 100 percent.  The RO assigned a 
rating of 30 percent for the veteran's service-connected 
PTSD.

The medical records reveal that the veteran had a VA PTSD 
examination in December 1998.  At the time of the examination 
the veteran reported that he had distressing dreams or 
nightmares about one to two times a month and that he is 
awakened during such times with chest pain.  He reported that 
he gets upset and angry when he hears news of a military 
action.  He stated that he tries to put the war out of his 
mind and therefore, avoids other veterans because they seem 
to like to talk about the war.  He stated that he startles 
easily and avoids crowds and shopping when possible.  He 
stated that he considers his daughter to be his best friend.  
He reported that he worked for the Park Service for seven 
years during the summer and got along with his supervisors.  
He currently attends college and is looking forward to 
obtaining a job as a building inspector.  To get to classes, 
he drives 80 miles one way four days a week.  He reported 
that he has more than 60 hours a week of homework and has 
passed the examinations he has taken.  

Moreover, the veteran owns his own home which he says he has 
some difficulty keeping clean due to his school-related 
responsibilities.  He reported that he has ongoing thoughts 
of suicide, which occur every couple of weeks.  He reported 
that he has not had therapy since February 1997 and he is 
taking no psychiatric medications.

The examiner noted that the veteran appeared to be a nicely 
dressed and groomed man who was pleasant, warm, and almost 
congenial.  His speech was organized and spontaneous as well 
as clear and articulate.  The veteran was diagnosed with 
PTSD, dysthymia with symptoms of some feelings of 
hopelessness, some low self-esteem and confidence, suicidal 
ideation and some difficulties concentrating.  His GAF is 58 
which is indicative of moderate symptoms or moderate 
difficulty in social, occupational or school functioning.


Entitlement to a rating in excess of 30 
percent for PTSD under the previous 
criteria effective prior to November 7, 
1996.

Although the veteran contends that he is entitled to an 
evaluation in excess of 30 percent, the facts do not support 
his contention.  In order to warrant an evaluation of 50 
percent the evidence must show that the veteran is 
considerably impaired in his social functioning and his 
employability due to his PTSD symptoms. 

In this case, the veteran was diagnosed upon VA examination 
in November 1996 with a GAF of 65 with some difficulty in 
social and occupational functioning on the basis of his PTSD.  
Moreover, in his most recent VA examination in December 1998, 
the veteran was diagnosed with a GAF of 58 which is 
indicative of moderate difficulty in social, occupational or 
school functioning.  These VA examinations do not indicate 
that he has manifested symptoms sufficient to warrant an 
evaluation in excess of 30 percent for his service-connected 
PTSD.  His ability to establish or maintain effective or 
favorable relationships with people is not considerably 
impaired.  See 38 C.F.R. § 4.132, Diagnostic Code 9411.  

In fact, the evidence reveals that he maintains an effective 
relationship with his daughter who he considers his best 
friend.  He is close to his brother.  He stated that he e-
mails people at times.  In addition, it was noted that he got 
along well with his supervisors while employed at the United 
States Park Service.  The VA medical examiner did note that 
the veteran leads an isolated life primarily because he has 
no male friends and is estranged from close relationships.  
The VA examiner also noted, however, that the veteran's last 
experience of being sued for palimony contributes to his 
hesitation and suspicion about becoming more closely 
involved.  Note (1) under 38 C.F.R. § 4.132 provides that 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all the 
findings.

The evidence does not show that the veteran's level of 
reliability, flexibility and efficiency has been reduced due 
to his PTSD as to cause considerable industrial impairment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411.  The record 
reveals that that the veteran voluntarily enrolled in the VA 
Vocational Rehabilitation program after an assessment of his 
job with the U. S. Park Service where the work was seasonal 
and there were no benefits.  He also rises daily at 5:00 A.M. 
and drives 80 miles to school.  He stated that he is often up 
until 2:00 A.M. completing homework.  His goals and plans 
include finishing school and getting a job as a building 
inspector.  In addition, despite the veteran's assertion that 
he has difficulty learning, the VA examiner's impression was 
that he appears to be functioning at a fairly high level 
academically with the pressures involved in attending class, 
driving long distances, completing his homework, and passing 
his tests.

The veteran asserts that he avoids crowds and going shopping.  
He said that he tries to avoid war movies, car races, because 
of the backfiring, and July 4 activities.  He also stated 
that he startles easily.  He reported that his daughter and 
parents complain that he blows-up too easily.  There is no 
indication in the record that these actions by the veteran 
actually interfere with his employability.  

Under 38 C.F.R. § 4.132, Note (2) provides that the 
requirements for a compensable rating are not met when the 
psychiatric findings are not more characteristic than minor 
alterations of mood beyond normal limits, minor compulsive 
acts or phobias.  When such findings actually interfere with 
employability to a mild degree, a 10 percent rating under the 
general rating formula may be assigned.

Based on the foregoing, the evidence presented is 
insufficient to warrant an evaluation of 50 percent.  The 
evidence presented does, however, warrant an evaluation of 30 
percent.  The evidence shows that the veteran's PTSD has 
definitely impaired his ability to maintain effective and 
wholesome relationships with people and has reduced his 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In the November 
1996 VA examination report the veteran described 
physiological reactivity on exposure to internal or external 
cues symbolizing Vietnam and reported a history of avoidant 
behavior to things associated with activities that remind him 
of Vietnam.  The examiner reported that the veteran feels 
detached and estranged from people and demonstrates a sense 
of a foreshortened future.  The veteran reported that he has 
sleep disturbance, outbursts of anger and hypervigilance.

In the December 1998 VA examination report, the veteran was 
reported to be somewhat fragile in his level of production.  
The examiner reported that the veteran appeared to engage in 
and promote a level of repression and suppression of events 
and memories associated with Vietnam.  It was reported that 
the veteran leads an isolated life stating that he has no 
male friends.  In addition to a diagnosis of PTSD, he was 
diagnosed with dysthymia with symptoms of feelings of 
hopelessness, some low self-esteem and confidence, suicidal 
ideation and some difficulties concentrating.  His GAF was 
reported to be 58 which is indicative of moderate symptoms.

Based upon the foregoing the RO's grant of a disability 
evaluation of 30 percent was proper.  The veteran has not met 
the previous criteria set forth under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) for an initial evaluation in 
excess of 30 percent for his PTSD.


Entitlement to a rating in excess of 30 
percent for PTSD under the amended 
criteria effective November 7, 1996.

With regard to the symptoms described in the regulations to 
warrant a higher evaluation of 50 percent, the veteran had no 
such symptom as flattened affect.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In fact the VA medical examiner noted 
that the veteran appeared positive in mood with pleasant 
affect except he became tearful as the session progressed.  
The examiner noted further that the veteran was cooperative 
and warm throughout the examination and he was polite and 
humorous at times.

Moreover, there is no evidence that the veteran has shown 
symptoms of circumstantial, circumlocutory or stereotyped 
speech.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
evidence is in contradiction in that it is noted in the 
December 1998 VA examination report that the veteran was 
clear and articulate in his speech.  It was also noted that 
his speech was organized and spontaneous.

The recent medical evidence does not show that the veteran 
experiences panic attacks more than once a week.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The record does 
indicate that the veteran experienced nightmares with some 
feelings of heart attack two to three times a week after his 
second therapy session in December 1997.  However, in his 
most recent VA examination in December 1998, it was reported 
that the veteran was experiencing distressing dreams or 
nightmares accompanied by chest pains about one to two times 
a month.

There is no indication in the record that the veteran has 
difficulty in understanding complex commands.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Despite the veteran's 
assertion that he has difficulty learning, the VA examiner's 
impression was that he appears to be functioning at a fairly 
high level academically with the pressures involved in 
attending class, driving long distances, completing his 
homework, and passing his tests.

Even though the veteran contends that he can neither remember 
the name of the Vietnam comrade to whom he loaned his jacket 
just prior to the comrade being killed nor any of the persons 
with whom he associated in Vietnam, there is no further 
evidence that indicates impairment of the veteran's short-
term and long-term memory to the extent that the veteran can 
only retain highly learned material or that he forgets to 
complete tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Evidence in the record that indicates impaired judgment or 
impaired abstract thinking by the veteran is not sufficient 
to warrant a higher evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  It is noted in the record that the 
veteran has some ongoing thoughts of suicide which occurs 
every couple of weeks; but he has not come close to 
committing suicide.  The medical examiner noted that the 
veteran became tearful in talking about feelings that he is 
overburdened with thoughts of finding a job in the future and 
having trouble learning in school and that suicide was "an 
easy way out."  He has not seen a mental health therapist 
since February 1997 nor has he taken any psychiatric 
medications.

The evidence does not show disturbances in the veteran's 
motivation and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  With regard to the veteran's motivation, the record 
reveals that he voluntarily enrolled in the VA's vocational 
rehabilitation program after an assessment of his job with 
the U. S. Park Service where the work was seasonal and there 
were no benefits.  He also rises daily at 5:00 A.M. and 
drives 80 miles to school.  He stated that he is often up 
until 2:00 A.M. completing homework.  His goals and plans 
include finishing school and getting a job as a building 
inspector.  

The VA medical examiner concluded that the veteran leads an 
isolated life primarily because he has no male friends and is 
estranged from close relationships. The VA examiner noted, 
however, that the veteran's last experience of being sued for 
palimony contributes to his hesitation and suspicion about 
becoming more closely involved.  

The record does show that he has maintained effective work 
and social relationships.  The evidence reveals that he 
maintains an effective relationship with his daughter who he 
considers his best friend.  He is close to his brother.  He 
stated that he e-mails people at times.  In addition, it was 
noted that he got along well with his supervisors while 
employed at the United States Park Service. 

Based on the forgoing, the veteran has not met the criteria 
set forth under 38 C.F.R. § 4.130, Diagnostic Code 9411 for 
an evaluation in excess of 30 percent for his service-
connected PTSD. 

The evidence indicates that the veteran has experienced some 
occupational and social impairment and generally functions 
satisfactorily with routine behavior, self-care and 
conversation.  Thus, warranting an evaluation of 30 percent.

Although the veteran disagrees with the current 30 percent 
rating, the evidence does not warrant a higher evaluation of 
50 percent.  The evidence does, however, warrant an 
evaluation of 30 percent.  His current diagnosis is PTSD, 
dysthymia with symptoms of some feelings of hopelessness, 
some low self-esteem and confidence, suicidal ideation, some 
difficulties concentrating, and a GAF 58 which warrants a 30 
percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
9411.

Based upon a thorough review of the evidence and for the 
foregoing reasons and bases the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 30 percent for PTSD.

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran'' PTSD, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, the Board finds that a staged 
rating is appropriate.

The Board notes that the RO provided the veteran with the 
criteria under 38 C.F.R. § 3.321(b)(1) (1998) for assignment 
of an increased evaluation on an extraschedular basis.  The 
RO determined that the veteran's disability picture was not 
unusual or exceptional in nature such as to warrant 
assignment of an extraschedular evaluation.  The Board agrees 
with the RO's determination.  PTSD has not required frequent 
inpatient care and is not shown to markedly interfere with 
employment such as to render impractical the application of 
the regular schedular standards, thereby precluding a grant 
of entitlement to an increased evaluation on an 
extraschedular basis.  There exists no basis upon which to 
predicate referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

